Royce, J.
I differ from the opinion just expressed, as to where the right to exercise jurisdiction over the person and property of the appellant in this case, arises. The opinion places it upon the fact of application madeI consider it arises upon the fact of office found. What, then, is the office found in this case ? It is admitted that it is defective; and I consider that it is defective in substance, and therefore as none at all. *401It appears to me that the reasoning of the Court leads to this,— that the probate court had jurisdiction because it took jurisdiction, I deem it my duty, therefore, to express my dissent from the opinion.
R. B. Bales, for the appellee.
C. Langdon and C. K. Williams, for the appellant.